                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES -- GENERAL

Case No.      CV 20-7865-JFW (JCx)                                             Date: June 17, 2021

Title:        Clement Gray v. Marathon Petroleum Logistics Services, LLC, et al.

PRESENT:
             HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                               None Present
              Courtroom Deputy                             Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                  ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                               None

PROCEEDINGS (IN CHAMBERS):              ORDER TAKING UNDER SUBMISSION PLAINTIFF'S
                                        MOTION TO DISMISS AND REMAND ACTION [filed
                                        5/17/21; Docket No. 52]

        Plaintiff's Motion to Dismiss and Remand Action is currently on calendar for June 21, 2021,
at 1:30 p.m. Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15, the
Court finds that this matter is appropriate for decision without oral argument. The hearing
calendared for June 21, 2021 is hereby vacated and the matter is taken off calendar. The matter
will be deemed submitted on the vacated hearing date and the clerk will notify the parties when the
Court has reached a decision.

         IT IS SO ORDERED.




                                                                              Initials of Deputy Clerk sr
